Citation Nr: 0802544	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  02-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1974 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case to the RO in January 2004 
and March 2006.


FINDING OF FACT

Acquired psychiatric disability was not manifested during the 
veteran's active duty service, nor is any current acquired 
psychiatric disability otherwise related to such service or 
to any injury during service. 


CONCLUSION OF LAW

Acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in July 2001, February 2004, August 
2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the August 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R.  § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2001, which was prior to the 
November 2001 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that subsequent VCAA notices were provided 
after the initial decision.  However, the deficiency in the 
timing of these notices was remedied by readjudication of the 
issues subsequent supplemental statements of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, the 
August 2006 VCAA notice provided information of the types of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and post service VA treatment 
records.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

As required in the Board's January 2004 remand, the veteran 
was scheduled for VA examinations in February 2004, February 
2005 and March 2005.  The claims file documented that the 
veteran failed to show at all of these examinations.  However 
as it appeared the examination notice letters were sent to a 
different address than the veteran's last known address of 
record, the Board remanded this case again in March 2006 
directing the RO to attempt to clarify the veteran's current 
address and schedule him for another VA examination.  On 
remand, the RO contacted the veteran's representative who 
provided the veteran's last known address as of March 2006, 
which matched the veteran's current address in the VA CAPRI 
system for medical records.  The Board notes that it is the 
claimant's duty to keep VA apprised of his or her current 
address.  Hyson v. Brown, 5 Vet.App. 262 (1993).  The veteran 
was scheduled for VA examinations in May 2006 and again in 
November 2006.  Notices of these examinations were sent to 
the veteran's current address of record.  Further, in October 
2006, the RO sent a letter to the veteran notifying him that 
he had failed to report for his VA examination and that 
another would be scheduled.  Since that time, the veteran has 
not contacted VA to reschedule the examination, nor has he 
offered any explanation as to why he did not attend the 
examinations.  .  A supplemental statement of the case was 
issued in August 2007 outlining the RO's attempts to contact 
the veteran and schedule an examination.  Further, the 
veteran's representative was copied on the supplemental 
statement of the case to which there has been no response 
concerning a different address for the veteran.  

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the veteran's failure without good cause to report 
for the VA examination is that his claim for service 
connection must be decided on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of her claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
the RO has complied with the Board's prior remands.  See 
Stegall v. West, 11 Vet.App. 268 (1998).

 For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the claim of entitlement to 
service connection for acquired psychiatric disability.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Certain chronic disabilities, such as psychosis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

By way of background, in an April 1978 rating decision, the 
RO granted service connection for latent type schizophrenia.  
However, in a July 1981 proposed rating decision, the RO 
informed the veteran that the RO proposed to sever service 
connection of latent type schizophrenia.  The basis for the 
proposed severance of service connection was that VA did not 
recognize latent type schizophrenia as a true psychosis, nor 
did it qualify as a neurosis, and that latent schizophrenia 
should be handled similarly to claims for personality 
disorders, which are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Furthermore, the RO found that the veteran's psychiatric 
treatment in service was due to history of drug use and 
nervous trouble and that there was no evidence that the 
veteran had psychotic or other psychiatric symptoms in 
service.  Additionally, the RO found that other than latent 
type schizophrenia, post-service medical records did not 
demonstrate that the veteran had a psychiatric condition 
within one year following service or that the medical 
evidence showed that the veteran's psychiatric condition was 
otherwise related to service.  In a May 1983 rating decision, 
the RO severed service connection for latent type 
schizophrenia.  Over the years, the veteran has filed a 
number of claims to reopen his service connected claim for 
acquired psychiatric disability, but was denied each time 
with the most recent being in June 1997.  In its January 2004 
decision, the Board reopened the veteran's claim for service 
connection for acquired psychiatric disability as new and 
material evidence had been submitted.   

Service medical records are silent with respect to any 
diagnosis of an acquired psychiatric disability.  A March 
1975 service medical record showed that the veteran was 
examined due to accusation of drug use.  The examiner found 
the veteran was oriented times three without psychotic 
features.  The impression was drug experimenter, not 
addicted.  An August 1976 medical notation showed that the 
veteran was examined that date and found physically qualified 
for transfer.  However, an August 1976 Report of Medical 
History showed that the veteran indicated he had nervous 
trouble.  However, he expressly denied depression or 
excessive worry.  

A September 1976 VA treatment record showed that the veteran 
requested to see a psychiatrist.  Subsequently, from June 
1977 to July 1977, the veteran was hospitalized at the VA for 
an acutely anxious state because of situational stressors 
relating to conflicts with his brother and concerned about 
his occupation.  Mental status examination was consistent 
with the diagnosis of acute anxiety reaction without 
significant evidence of clinical organicity, psychotic, 
psychopathology or other neurological disorder.  The 
diagnosis was acute anxiety neurosis.  The veteran was 
discharged without any specific follow up.  

The veteran underwent a VA psychiatric examination in October 
1977.  The examiner opined that although the veteran showed 
some evidence of anxiety and some indication of character 
disorder, there were some suggestions of schizoid content 
that might be better examined in a period of observation.  
Thus, diagnosis was withheld.  Subsequently, from January 
1978 to February 1978, the veteran was admitted for 
observation and examination to determine the true nature and 
extent of his psychiatric disability.  The diagnosis was 
schizophrenia, latent type.  

In March 1980, the veteran had another VA psychiatric 
examination.  The diagnosis was schizoid personality, 
schizophrenia not found.  The examiner's handwritten notes 
showed that the veteran had no gross psychotic symptoms and 
again the assessment was borderline schizoid personality.  An 
April 1980 treatment record noted that the veteran was 
service-connected for schizophrenia latent type, but deferred 
diagnosis.  

The veteran underwent another VA psychiatric examination in 
June 1981.  The veteran's claims file and records were 
reviewed.  The examiner opined that the veteran had never 
show, nor did he now show overt sighs of schizophrenia.  The 
history, previous findings and pertinent findings were 
suggestive of some schizoid trends at times, but primarily 
the veteran's individual basic character disorder largely was 
passive/dependent type with much emotional immaturity and 
borderline inadequacy.  The diagnosis was history of 
schizophrenic reaction, latent type.
 
VA treatment records from September 1982 to December 1983 
showed treatment for anxiety and nervousness and an 
impression of generalized anxiety disorder.   From January 
1986 to February 1986, the veteran was admitted to a VA 
hospital after trying to commit suicide.  The discharge 
diagnosis was atypical psychosis.  VA hospital records showed 
that the veteran was hospitalized and treated for 
schizoaffective disorder in June 1996.  A history of bipolar 
illness was noted.  Nevertheless, these records do not 
provide any sort of etiological opinion linking any acquired 
psychiatric disability to service.

Significantly, the veteran testified at an RO hearing in 
October 1996.  The veteran indicated that his life was 
threatened while he was aboard ship.  Essentially, his 
nervous condition started at that time.  

VA medical records from 1996 to 1998 show that the veteran 
received treatment for a current psychiatric disability.  
Specifically, the veteran was diagnosed with bipolar 
disorder, depression and schizoaffective disorder.  VA 
hospital records from January 2001 showed that the veteran 
was admitted into the hospital for less than two weeks on a 
voluntary basis.  The veteran gave a history of having 
periods of depression and manic episodes since 1977.  He 
showed pressure of speech with flight of ideation.  He was 
found to be somewhat grandiose and delusional.  His judgment 
and insight were impaired.  One clinical note indicated that 
the veteran had bipolar disorder, mixed, and another clinical 
note diagnosed the veteran as having schizoaffective 
disorder.  However, again, these medical records do not 
indicate that the veteran's current acquired psychiatric 
disability manifested during service.  

The veteran underwent a VA general examination in March 2001.  
However, it does not appear that the examiner gave the 
veteran a mental status examination, but he noted that the 
veteran had a history of bipolar disorder and depression, and 
that he had recently been hospital.  No etiological opinion 
was given.  

The veteran was afforded a VA mental examination in December 
2002.  The claims file was not available for review.  On 
mental examination, the veteran was neatly dressed, pleasant, 
cooperative, goal oriented, and oriented to time, place and 
person.  He was able to organize and express himself.  Speech 
and affect were normal.  The examiner noted that in fact the 
veteran's mood was upbeat and normal.  There were no 
objective findings of psychosis, delusions, hallucinations or 
organicity.  The examiner's impression was mixed personality 
disorder, borderline and dependent.  In conclusion, the 
examiner did not diagnose the veteran with a current 
psychiatric disability or offer an opinion as to whether any 
current psychiatric disability manifested in service.   

As previously stated, given that the claims file was not 
available at the December 2002 VA examination, per the 
Board's instructions, the RO has attempted on numerous 
occasions to schedule the veteran for another VA examination 
to which he has always failed to report. 

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for acquired 
psychiatric disability is not warranted.  There is no medical 
evidence of a diagnosis of any psychiatric disability while 
in service.  Further, there is no medical evidence of 
psychosis within one year of discharge.  The Board notes that 
the veteran sought psychiatric treatment within one year of 
discharge.  However, no psychosis was found while the veteran 
was hospitalized in June 1977 to July 1997 and the diagnosis 
was acute anxiety reaction.  Again, the October 1977 VA 
examination, which was over a year after discharge, could not 
clearly diagnose the veteran with any type of psychosis and 
recommended a period of observation.  Although, the January 
to February 1978 hospital report showed a diagnosis of 
schizophrenia, latent type, two follow up VA examinations 
found no evidence of schizophrenia, but rather opined that 
the veteran suffered from a personality disorder.  Moreover, 
importantly, with respect to the veteran's later diagnoses of 
acquired psychiatric disabilities, including bipolar 
disorder, there is no competent medical evidence linking any 
of these current psychiatric disabilities to service.  

Further, the Board also acknowledges the veteran's statements 
and his October 1996 hearing testimony as well as an October 
1996 statement from W.S. and a November 1996 statement from 
the veteran's mother.  The statements all essentially 
indicate that the veteran's current psychiatric problems 
started immediately upon his discharge from the Navy and that 
he had no problems prior to his enlistment.  While the 
veteran is competent to testify as to any injuries or 
symptoms he experienced while in service, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Here, again, the 
veteran is competent to testify as to any symptoms he 
experienced while in service and his mother and W.S. are 
competent to observe the veteran's behavior after service.  
However, the veteran, his mother and W.S. have not 
demonstrated that they have the expertise to provide a 
medical etiology opinion with respect to the veteran's 
acquired psychiatric disability.  An acquired psychiatric 
disability requires a medical diagnosis.  Thus, the veteran's 
statements and testimony as well as the lay statements of the 
mother and W.S. have minimal probative value when weighed 
against the medical evidence of record, which shows no 
diagnosis of an acquired psychiatric disability in service 
and no link between any current acquired psychiatric 
disability and service.  

Moreover, over the years, the veteran has also been diagnosed 
with numerous personality disorders.   However, the Board 
observes that personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet.App. 510, 516 
(1996).

In conclusion, the Board finds that service connection is not 
warranted for acquired psychiatric disability.  Since the 
veteran could not be located, the Board must base its 
decision on the evidence of record without the assistance of 
a medical examination and opinion as ordered in its prior 
remands.  Based on the medical evidence of record, a 
preponderance of the evidence weighs against the veteran's 
claim, and the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).
 

ORDER

Service connection for acquired psychiatric disability is not 
warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


